        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 1 of 27




Scott Tschirgi (ISB No. 4247)
Scott A. Tschirgi, Chartered
877 West Main Street, Suite 610
Boise, Idaho 83702
Telephone: (208) 287-8200
Facsimile: (208) 287-8202
sat@satchartered.com

Attorneys for Plaintiffs

                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF IDAHO


 TRIPLE T ENTERPRISES, INC., an Idaho
 corporation,
                                                 Case No. 1:19-cv-511
            Plaintiff,
                                                 COMPLAINT Jury
       v.
                                                 Trial Demanded
 KFC, CORP., a Kentucky corporation,
 GRUBHUB INC. a Delaware corporation,
 and POSTMATES INC., a Delaware
 corporation,

            Defendants.


                                   COMPLAINT

      Plaintiff Triple T Enterprises, Inc. (“Triple T”) brings this action against the

Defendants KFC Corporation (“KFC”), Grubhub Inc. (“Grubhub”) and Postmates

Inc. (“Postmates”) for monetary damages under the laws of the United States and

the State of Idaho, and alleges as follows:




                                          1
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 2 of 27




                               Nature of the Action

      1.    This is an action for federal trademark infringement, false designation

of origin under the Lanham Act and unfair competition in violation of the Lanham

Act, §§ 1114(1), 1124, 1125(a), 1125(b), and 1125(c); and for violation of the Idaho

law of unfair competition.

      2.    This action arises from Defendants’ unauthorized and infringing use of

Triple T’s family of SMOKY MOUNTAIN word trademarks and SMOKY

MOUNTAIN logo trademarks (the “Triple T Smoky Mountain Trademarks”) to

promote, sell food, and deliver customers’ food products bearing Triple T’s Smoky

Mountain Trademarks in interstate commerce in the United States.

                             Jurisdiction and Venue

      3.    This action arises under U.S. trademark laws and is a case for trademark

infringement, false designation of origin, and unfair competition arising under the

Trademark Act of 1946, 15 U.S.C. § 1051, et seq. (the “Lanham Act”), for trademark

infringement.

      4.    This Court has subject matter jurisdiction over the Defendants pursuant

15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a)(b) because it involves an action

for violations of the Lanham Act and the Court has supplemental jurisdiction

pursuant to 28 U.S.C. §§ 1338(b) and 1367(a) under the laws of the State of Idaho.




                                         2
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 3 of 27




      5.     The Defendants are subject to personal jurisdiction in the State of Idaho

pursuant to Idaho Code § 5-514 because they transact business in the State of Idaho

and in this judicial district, are engaged tortious acts involving the systematic and

continuous sale of infringing products in Idaho and in this judicial district that give

rise to this case. Also the Defendants have committed acts of unfair competition and

trademark infringement in the State of Idaho and in this judicial district.

      6.     Venue is also proper in this district pursuit to 28 U.S.C. § 1391(b) and

(c), as interpreted by the United States Supreme Court as a substantial part of the

events giving rise to these claims occurred in this district.

                                     The Parties

      7.     Triple T is a corporation organized and existing under the laws of the

State of Idaho and has its principal place of business in Boise, Idaho.

      8.     Upon information and belief, the Defendant KFC is a corporation

organized and existing under the laws of the State of Kentucky and upon information

and belief has its global headquarters and its principal U.S. place of business at 1441

Gardiner Lane, Louisville, KY 40213. Defendant KFC may be served through its

Registered Agent, CT Corporation System, 306 West Main Street, Suite 512,

Frankfort, KY 40601.

      9.     Upon information and belief, Grubhub Inc. is a corporation organized

and existing under the laws of the State of Delaware and has its principal place of


                                           3
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 4 of 27




business located at 111 West Washington Street, Suite 2100, Chicago, IL 60602.

Defendant Grubhub provides on-demand food delivery from numerous restaurants

to customers who place orders through its mobile app or Internet website. Defendant

Grubhub may be served through its Registered Agent, Corporation Service

Company, 251 Little Falls Drive, Wilmington, DE 19808.

      10.   On February 7, 2019, Yum! Brands, Inc. (Yum! Brands”), the parent

company of KFC, “… entered into a master services agreement with an affiliate of

Grubhub, an online and mobile takeout food-ordering company in the U.S., which

is intended to provide dedicated support for the KFC and Taco Bell branded online

delivery channels in the U.S. through Grubhub’s online ordering platform, logistics

and last mile support for delivery orders, as well as point-of-sale integration to

streamline operations.” Yum! Brands 2018 Annual Report, 2018 Form 10-K page 3,

overall Annual Report page 97.

      11.   Upon information and belief, Postmates Inc. is a corporation organized

and existing under the laws of the State of Delaware and has its principal place of

business located at 201 Third Street, Floor 2, San Francisco, CA 94103. Defendant

Postmates provides on-demand food delivery from numerous restaurants to

customers who place orders through its mobile app or Internet website. Defendant

Postmates may be served through its Registered Agent, The Corporation Trust

Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801.


                                        4
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 5 of 27




      12.    All Defendants offer for sale and sell, or have offered for sale and sold,

food products bearing the Triple T Smoky Mountain Trademarks in the State of

Idaho and in this District, and therefore have engaged in the transaction of business

and the commission of tortious acts in this State and District.

                                    Background

      13.    This Complaint seeks damages as compensation and other relief arising

from an international fast food restaurant chain’s unlawful attempts to

misappropriate, use and exploit the registered U.S. trademarks and goodwill of a

small business in Boise, Idaho.

      14.    Beginning in or around January 2018, KFC, with over 4,109 restaurants

nationwide, including at least fifteen (15) locations in the State of Idaho, started a

national advertising campaign and social media campaign promoting a new line of

barbecue chicken.

      15.    KFC ran, and continues to run, television and online commercials

promoting its SMOKY MOUNTAIN line of barbecue chicken products.

      16.    Triple T, is a private company that started in 1992, is a restaurant chain

with locations in the State of Idaho in the cities of Boise, Eagle, Meridian, Kuna,

Nampa, Mountain Home, Ketchum/Sun Valley and until the summer of 2019, a

location in Sandy, Utah; and has amassed tremendous goodwill over the last three

decades.


                                          5
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 6 of 27




      17.   Triple T operates, markets and provides restaurants and catering

services serving food and drinks to customers and otherwise engages in interstate

commerce.

      18.   Triple T has provided restaurant and catering services continuously

since early 1992.

      19.   Triple T also provides its own delivery fleet of sixteen (16) vehicles

who deliver Smoky Mountain branded food items to customers from phone and

online orders. An example of a Triple T delivery vehicle is:




                    Triple T’s Trademarks and Service Marks




                                         6
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 7 of 27




      20.    Triple T owns all right, title and interest in and to Triple T’s Smoky

Mountain Trademarks and has obtained numerous federal registrations with the U.S.

Trademark Office for its brands for a variety of goods and services.

      21.    Triple T’s Smoky Mountain Trademarks have been used in interstate

commerce to identify and distinguish Triple T’s products and services for

approximately three (3) decades and serve as symbols of Triple T’s quality,

reputation and goodwill.

      22.    Triple T’s Smoky Mountain Trademarks are inherently distinctive and

each of the brands serve to identify and indicate the source of the products and

services to the consuming public, and to distinguish those products and services from

the products and services of others.

      23.    Triple T is the owner of numerous federal trademark registrations for

SMOKY MOUNTAIN brands, which are legally and validly registered on the

Principal Register of the U.S. Trademark Office.

      24.    Triple T’s SMOKY MOUNTAIN family of brands comprise eight (8)

incontestable trademarks and service marks and one mark that was recently

registered (collectively, “the Smoky Mountain Family of Trademarks”) (copies of

the registrations are attached as Exhibit 1):



      Mark         Registration   Registration   Int’l        G/S Description
                      Date            No.        Class


                                           7
   Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 8 of 27




 SMOKY     09/23/2008   3,504,730       039   Delivery of food, namely, grilled
MOUNTAIN                                      food, pizza, pasta and sandwiches

 SMOKY     12/06/2011   4,066,616       043   Restaurant services, restaurants
MOUNTAIN                                      featuring in restaurant dining, home
                                              delivery, catering and food carry out
                                              services; providing of beverages;
                                              preparation of food, namely, grilled
                                              food, pizza, pasta and sandwiches

           12/06/2011   4,066,711       043   Restaurant services, restaurants
                                              featuring in restaurant dining, home
                                              delivery, catering and food carry out
                                              services; providing of beverages;
                                              preparation of food, namely, grilled
                                              food, pizza, pasta and sandwiches

           09/26/2011   4,576,502       030   Barbecue sauce; barbeque sauce



           03/25/2008   3,402,972       039   Delivery of food, namely, grilled
                                              food, pizza, pasta and sandwiches


           10/30/2007   3,325,864       043   Preparation of food, namely grilled
                                              food, pizza, pasta and sandwiches


           03/11/2008   3,395,799       043   Restaurants, restaurants featuring
                                              home delivery, and catering


           03/25/2008   3,402,971       039   Delivery of food, namely, grilled
                                              food, pizza, pasta and sandwiches


 SMOKY     10/21/2019   5,891,321       030   Barbecue sauce; barbeque sauce
MOUNTAIN




                                    8
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 9 of 27




      25.     Over the last nearly thirty years, Triple T has prominently used and

promoted the Smoky Mountain Family of Trademarks in its advertising, promotion

and in various other ways.

      26.     Triple T’s sales and advertising expenditures using the Smoky

Mountain Family of Trademarks have been extensive in this judicial district as well

as outside the State of Idaho.

      27.     Triple T has invested considerable effort and resources in advertising

and promoting its products and services under the Smoky Mountain Family of

Trademarks and has spent time and money securing registered trademarks so that its

customers and the public will recognize the marks and associate them with Triple

T’s high quality products and so that parties such as the Defendants could perform

trademark searches, find the Smoky Mountain Family of Trademarks, and avoid

committing infringing activities.

      28.     Triple T advertises online, on the radio, on billboards, in various print

advertisements, social media, in newspapers, and in other diverse ways.

      29.     Long before the tortious acts set forth in this Complaint, Triple T

promoted its services and sold products under the Smoky Mountain Family of

Trademarks.

      30.     Triple T makes use of the Smoky Mountain Family of Trademarks in

interstate commerce by displaying them on product packaging, menus, signage,


                                           9
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 10 of 27




mobile delivery vehicles, promotional materials, social media campaigns and

advertising materials.

      31.    The Smoky Mountain Family of Trademarks were first used in the

United States in interstate commerce as early as 1992.

      32.    Sales of food and other products bearing the Smoky Mountain Family

of Trademarks have been extensive, with total sales for products in excess of $30

million dollars during the last three years.

      33.    Triple T has consistently and prominently displayed the Smoky

Mountain Family of Trademarks in interstate commerce and in this judicial district.

Triple T has invested millions of dollars in developing, advertising, and otherwise

promoting the Smoky Mountain Family of Trademarks in the United States in an

effort to create a strong association between Triple T’s products and services, its

consumer goodwill and its Smoky Mountain Family of Trademarks.

      34.    As a result of the care and skill exercised by Triple T in the conduct of

its business, the high quality of its products and services offered under the Smoky

Mountain Family of Trademarks, and the extensive advertising, sale, and promotion

of Triple T’s products bearing the Smoky Mountain Family of Trademarks, the

Smoky Mountain Family of Trademarks are distinctive, have acquired secondary

meaning throughout the United States, and are widely recognized by the general




                                          10
       Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 11 of 27




consuming public as a designation that Triple T is the source of the goods and

services bearing the Smoky Mountain Family of Trademarks.

      35.   As a result of extensive sales, advertising, and promotion, the Smoky

Mountain Family of Trademarks have become, prior to the Defendants’ unlawful

acts, assets symbolizing goodwill of incalculable value as identifiers of Triple T,

immediately signifying Triple T’s high quality products and services.

      36.   The Smoky Mountain Family of Trademarks are strong, arbitrary marks

that warrant broad protection in both related and unrelated product and/or service

classes and form a family of trademarks centered around the terms SMOKY

MOUNTAIN.

      37.   Triple T’s registered SMOKY MOUNTAIN logo marks have three

mountain peaks as prominent features in the background of the logo.

      38.   Since the date of first use of the Smoky Mountain Family of

Trademarks, Triple T has manifested intent to maintain exclusive ownership of the

Smoky Mountain Family of Trademarks and to continue use of them in interstate

commerce in connection with Triple T’s products and services.

      39.   Triple T has carefully monitored and policed the use of the Smoky

Mountain Family of Trademarks and maintains tight control over their use.

      40.   Triple T’s Smoky Mountain Family of Trademarks provide

constructive notice of its claim of ownership under 15 U.S.C. § 1072.


                                        11
       Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 12 of 27




      41.    Triple T has consistently used the trademark registration symbol at all

relevant times pursuant to 15 U.S.C. § 1111, thus providing actual notice of its claim

of ownership.

      42.    Triple T has expended a great deal of time, effort, and money to

promote the Smoky Mountain Family of Trademarks in connection with its

restaurant food and services.

      43.    Each of the marks of the Smoky Mountain Family of Trademarks is

inherently distinctive.   Further, because of Triple T's extensive promotional

activities involving the Smoky Mountain Family of Trademarks, and as a

consequence of Triple T's fair and honorable dealings with its customers, the

relevant consuming public has come to recognize products bearing the Smoky

Mountain Family of Trademarks as high quality goods and services connected with

and offered only by Triple T.

      44.    The benefit of Triple T's promotional efforts and the power of its brand

names are reflected by the millions of dollars in sales of Triple T products and

services.




                                         12
       Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 13 of 27




                         Defendants’ Unlawful Activities

A.    Defendants’ Infringement of Triple T’s SMOKY MOUNTAIN Family

      of Trademarks.

      45.    Defendant KFC operates and franchises restaurants throughout the

United States and has fifteen (15) restaurants in Idaho.

      46.    KFC has maintained systematic and continuous contacts with this

District through its conducting of business transactions through its franchisees’

restaurants, its website www.kfc.com, and through its partners such as Defendants

Grubhub (Exh. 4) and Postmates (Exh. 5).

      47.    Without the authorization, license, or permission from Triple T, and

long after Triple T had established its registered rights in the Smoky Mountain

Family of Trademarks, KFC began marketing and selling a new line of barbecue

food products using Triple T’s SMOKY MOUNTAIN brand. A recent copy of

KFC’s website is attached as Exhibit 2.

      48.    KFC uses the following logo in the promotion of its barbecue chicken

products:




                                          13
       Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 14 of 27




      49.   The products shown below and in Exhibit 2 in connection with the sale

and promotion of KFC’s barbecue chicken and chicken sandwich food products are

not manufactured, licensed or authorized by Triple T:




                                        14
       Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 15 of 27




      50.    When compared, KFC’s infringing trademarks word trademark

SMOKY MOUNTAIN has the same sight, sound and connotation as Triple T’s word

marks SMOKY MOUNTAIN, and thus is confusingly similar.

      51.    When compared in a side-by-side comparison of the Triple T’s logo

mark with the Defendants’ logo marks, KFC not only incorporates the terms

“SMOKY MOUNTAIN” in its logo, but also incorporates the three mountain peaks

of Triple T’s logos.

      Triple T’s Registered Logo               KFC’s Infringing Logo




                                      15
       Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 16 of 27




      52.    KFC’s infringement of Triple T’s Smoky Mountain Family of

Trademarks has occurred in interstate commerce, has been willful, and has caused,

and unless restrained by this Court will continue to cause, serious and irreparable

injury for which Triple T has no adequate remedy at law.

      53.    On information and belief, KFC has actual knowledge of the valuable

reputation and goodwill symbolized by Triple T’s Smoky Mountain Family of

Trademarks and its association with Triple T.

      54.    As a result, KFC is willfully and in bad faith trading on Triple T’s

reputation and goodwill, and its actions are likely to confuse and deceive consumers.



                           FIRST CAUSE OF ACTION

               (Federal Trademark Infringement - 15 U.S.C. § 1114)

      55.    Triple T repeats, realleges, and incorporates each and every allegation

of paragraphs 1 through 54, as though fully set forth in this cause of action.

      56.    Triple T engages in the promotion and sale of restaurant and catering

services as well as the sale of food products under its Smoky Mountain Family of

Trademarks and does so in interstate commerce.

      57.    Triple T has expended substantial sums in the preparation of advertising

and promotional materials using the Smoky Mountain Family of Trademarks.




                                         16
       Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 17 of 27




      58.    By virtue of the provisions of the Lanham Act, specifically 15 U.S.C.

§§ 1051 et seq., Triple T is the presumptive owner of the Smoky Mountain Family

of Trademarks and has the exclusive rights to these trademarks for the claimed goods

and services.

      59.    Except for one, all of Triple T’s Smoky Mountain Family of

Trademarks are incontestable; and some of the Smoky Mountain Family of

Trademarks have been in continuous use for nearly thirty (30) years.

      60.    As a result of long, exclusive and extensive use and promotion, Triple

T’s Smoky Mountain Family of Trademarks have become associated with Triple T’s

high-quality, food, catering, and restaurant services, have acquired considerable

value and have become well-known to the consuming public.

      61.    The Defendants are using the same word mark and a confusingly

similar variation of the Triple T SMOKY MOUNTAIN logo that incorporates both

the term “Smoky Mountain” as well as Triple T’s three mountain ridges into the

KFC’s logo mark.

      62.    Defendants’ infringing activities are in the same industries, namely the

restaurant and food delivery industries.

      63.    The products and services sold by the Defendants under the infringing

marks and logos are the same in nature and type as those advertised and sold by

Triple T under its Smoky Mountain Trademarks.


                                           17
       Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 18 of 27




      64.   KFC either negligently failed to conduct a trademark search prior to

adoption and commercialization of its infringing SMOKY MOUNTAIN mark and

SMOKY MOUNTAIN logo mark, or in the alternative, received advice of counsel

that adoption of its infringing SMOKY MOUNTAIN brand would violate the

trademark rights of Triple T and willfully ignored its advice of counsel by

proceeding to launch its infringing use of the trademark SMOKY MOUNTAIN and

SMOKY MOUNTAIN logo.

      65.   The Defendants’ use of KFC’s infringing SMOKY MOUNTAIN mark

and the SMOKY MOUNTAIN logo mark in connection with its advertising and sale

of food and restaurant services is likely to confuse, mislead and deceive the public

into believing that Defendants’ products and services originate with, or are

sponsored or approved by Triple T, when, in fact, they are not.

      66.   The Defendants’ usages of KFC’s infringing SMOKY MOUNTAIN

word mark and the SMOKY MOUNTAIN logo mark in connection with its

advertising, sale of food, restaurant services, and delivery services are likely to

confuse, mislead, and deceive the public as to an affiliation, connection or

association between the Defendants and Triple T, when there is no such affiliation,

connection or association.

      67.   The Defendants’ unauthorized use of the Smoky Mountain Family of

Trademarks in connection with the Defendants’ advertising, sale of food, restaurant


                                        18
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 19 of 27




services and delivery services is material in that it is likely to influence, and is, in

fact, influencing the purchasing decisions of the relevant consuming public.

      68.    The Defendants’ have misappropriated Triple T’s Smoky Mountain

Family of Trademarks by offering for advertising, sale of food, restaurant services,

and delivery services utilizing Triple T’s Smoky Mountain Family of Trademarks.

      69.    An example of the Defendant’s advertising, sale of food, restaurant

services and delivery services using Triple T’s Smoky Mountain Family of

Trademarks are incorporated into this Complaint and attached as Exhibit 3.

      70.    As a result of Defendants’ infringing activities, there exist a strong

likelihood of confusion in the marketplace as to the source of origin and sponsorship

of the Defendants’ goods and services.

      71.    KFC’s parent company, Yum! Brands has stated in its annual report

that “The Company’s policy is to pursue registration of its important marks

whenever feasible and to oppose vigorously any infringement of its marks.” Yum!

Brands 2018 Annual Report, Form 10-K, page 4, overall Annual Report page 98.

      72.    Yet, interestingly, neither KFC nor Yum! Brands has made any attempt

to secure trademark rights in the mark SMOKY MOUNTAIN for its barbecue

chicken products.




                                          19
       Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 20 of 27




      73.   The Defendants’ unauthorized use of Triple T’s Smoky Mountain

Trademarks constitutes trademark infringement in violation of Section 32(1) of the

Lanham Act, 15 U.S.C. § 1114(1).

      74.   In addition, upon information and belief, Defendants’ conduct in failing

to conduct a trademark search prior to launching a nationwide campaign promoting

its SMOKY MOUNTAIN branded BBQ chicken and delivery services of the

SMOKY MOUNTAIN branded BBQ chicken to customers; or in the alternative,

conducting a trademark search, obtaining an adverse opinion from counsel to not

adopt the SMOKY MOUNTAIN brand, ignoring this advice of counsel and adopting

the SMOKY MOUNTAIN brand thus violating Triple T’s Smoky Mountain Family

of Trademarks, constitutes willful trademark infringement.

      75.   Defendant Grubhub’s Master Services Agreement with KFC, coupled

with KFC’s strategic investment in Grubhub, links both companies together in their

willful trademark infringement of the Smoky Mountain Family of Trademarks.

      76.   Likewise, Postmates’ direct competition with Triple T in conducting

delivery services of food bearing KFC’s infringing SMOKY MOUNTAIN brand

while receiving revenue from delivery fees and a percentage of the food delivered to

customers does not shield it from its own willful trademark infringement as

Postmates sought to directly compete against Triple T’s delivery services.




                                        20
         Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 21 of 27




        77.   As a result of the Defendants’ trademark infringement, Triple T has

suffered and continues to suffer substantial damages and irreparable injury, which

damages and injury cannot be accurately computed at this time.

                         SECOND CAUSE OF ACTION

     (False Designation of Origin and False Description--15 U.S.C. § 1125(a))

        78.   Triple T repeats, realleges, and incorporates each and every allegation

of paragraphs 1 through 77, as though fully set forth in this cause of action.

        79.   Defendants’ unauthorized use of Triple T’s Smoky Mountain Family

of Trademarks constitutes use of a false designation of origin or false and misleading

representation in interstate commerce, that wrongfully and falsely designates,

describes and represents that the Defendants’ products are connected, affiliated, or

associated with Triple T, and is likely to cause confusion as to the Defendants’

connection, affiliation, or association with Triple T, or as to the origin, sponsorship,

or approval of the Defendants’ products by Triple T in violation of Section 43(a) of

the Lanham Act, 15 U.S.C. § 1125(a).

        80.   As a result of the Defendants’ false designations and descriptions of

origin, Triple T has suffered and continues to suffer substantial damages and

irreparable injury, which damages and injury cannot be accurately computed at this

time.




                                          21
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 22 of 27




                          THIRD CLAIM FOR RELIEF

                      (Common Law Trademark Infringement)

      81.     Triple T repeats and realleges, and incorporates each and every

allegation of paragraphs 1 through 80, as though fully set forth in this cause of action.

      82.     The acts of the Defendants, complained of above, constitute trademark

infringement in violation of the common law of the State of Idaho.

      83.     Upon information and belief, Defendant’s acts have been committed

and are being committed with the deliberate purpose and intent of appropriating and

trading on Triple T’s goodwill and reputation.

      84.     As a result of these previously described acts by the Defendants, Triple

T has suffered damages.

      85.     These previously described acts by the Defendants have caused actual

damages to Triple T and will continue to cause Triple T financial damages and injury

to Triple T’s goodwill. As a result of these acts, Triple T is seeking all damages

allowed under Idaho law, including punitive damages.

                          FOURTH CAUSE OF ACTION

            (Federal Unfair Competition/Infringement 15 U.S.C. § 1125(a))

      86.     Triple T repeats, realleges, and incorporates each and every allegation

contained in paragraphs 1 through 84, as though fully set forth in this cause of action.




                                           22
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 23 of 27




       87.    The Defendants’ unauthorized use of the Smoky Mountain Family of

Trademarks constitutes unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A).


       88.    The Defendants have caused and, unless enjoined, will continue to

cause irreparable harm and injury to Triple T’s goodwill and reputation.


       89.    Triple T is entitled to recover its actual damages, the Defendants’

profits, and the costs of this action pursuant to 15 U.S.C. § 1117, in an amount to be

proved at trial.


       90.    The Defendants’ actions in this case in their unauthorized use of the

Smoky Mountain Family of Trademarks was intentional and in bad faith. The Court

should enter an award of enhanced damages under 15 U.S.C. § 1117 in an amount

up to three times the actual damages.


       91.    This case is exceptional under 15 U.S.C. § 1117, and Triple T should

be awarded its reasonable attorney fees.

                        .      FIFTH CAUSE OF ACTION

                            (State Law Unfair Competition)

       92.    Triple T repeats, realleges, and incorporates each and every allegation

contained in paragraphs 1 through 91, as though fully set forth in this cause of action.

       93.    Triple T owns and controls valuable goodwill and common law

trademark rights in the Smoky Mountain Family of Trademarks, including as a result


                                           23
        Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 24 of 27




of the inherent distinctiveness of those and other Triple T marks, Triple T’s

longstanding and continuous use and promotion of its marks, its marks have become

famous in this district.

      94.    The Defendants’ unauthorized use of the Smoky Mountain Family of

Trademarks, including as a result of the inherent distinctiveness of those and other

Triple T marks, Triple T alleges that Defendants’ conduct constitutes unfair

competition in violation of Idaho common law, pursuant to Idaho Code § 48-516.

      95.    By virtue of their conduct, the Defendants have engaged and are

engaging in unfair competition and passing off under the common law of the State

of Idaho.

      96.    As well as harming the public, as a result of the Defendants’ actions,

Triple T has suffered and continues to suffer substantial damages and irreparable

injury, which damages and injury cannot be accurately computed at this time.

      97.    The Defendants’ have caused and, unless enjoined, will continue to

cause irreparable harm and injury to Triple T’s and its goodwill and reputation.

      98.    In addition, because damages, while necessary, are not sufficient to

fully protect Triple T’s continuing interest in preserving the Smoky Mountain

Family of Trademarks, including as a result of the inherent distinctiveness of those

and other Triple T marks against future infringement by the Defendants’, Triple T is

entitled to permanent injunctive relief against Defendants’ use of Triple T’s marks.


                                         24
          Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 25 of 27




         99.   The Defendants’ actions were undertaken intentionally to obtain an

unfair advantage over Triple T and in conscious disregard of Triple T’s rights, and

were malicious, oppressive, and/or fraudulent.          Triple T requests punitive or

exemplary damages in an amount sufficient to punish and deter the Defendants and

to make an example of them.

         100. Triple T is entitled to recover its damages in an amount to be proved at

trial.

                                    JURY DEMAND

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Triple T

respectfully requests a jury trial on all issues triable before a jury set forth in this

Complaint.



                             REQUEST FOR RELIEF

         Triple T requests that this Court grant the following specific relief:

         A.     An accounting of the Defendants’ sales and profits that were sold in

conjunction with goods sold bearing the infringing SMOKY MOUNTAIN brand;

         B.    Monetary damages in an amount sufficient to compensate Triple T for

its losses, as determined by a full accounting the Defendants’ infringing activities;

         C.    A permanent injunction against the Defendants;




                                            25
          Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 26 of 27




      D.      That, upon entering a finding that the Defendants’ actions were willful,

deliberate, and malicious and that this case is exceptional thus entitling Triple T to

an award of treble damages in an amount to be proven at trial pursuant to the

applicable statute;

      E.      Award of damages to compensate Triple T for the unjust enrichment

of the Defendants’ at the expense of Triple T.

      F.      Award punitive damages based on Triple T’s state causes of action in

an amount sufficient to punish and deter the Defendants;

      G.      Enter an award of attorneys’ fees and costs; and

      H.      Award any such other and further relief as this Court deems just and

proper.




                                          26
Case 1:19-cv-00511-REB Document 1 Filed 12/30/19 Page 27 of 27




                                  SCOTT A TSCHIRGI, CHARTERED

                                  /s/ Scott Tschirgi
                                  Scott Tschirgi (ISB No. 4247)
                                  Scott A. Tschirgi, Chartered
                                  877 West Main Street, Suite 610
                                  Boise, Idaho 83702
                                  (208) 287-8200
                                  sat@satchartered.com

                                  Robert Hart (pro hac vice pending)
                                  Meredith Addy (pro hac vice pending)
                                  AddyHart P.C.
                                  401 North Michigan Avenue
                                  Suite 1200-1
                                  Chicago, IL 60611
                                  (312) 834-7701
                                  robert@addyhart.com
                                  meredith@addyhart.com


                                  Attorneys for Triple T Enterprises, Inc.




                             27
